DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the central exit".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael John Gordon (US 2012/0121139 – hereinafter Gordon in view of Hendrick Freyer (4,697,312 – hereinafter Freyer).
Re Claims 1, 5, and 6:Gordon discloses a sheet dispenser lid comprising: a lid (A) attachable a container (7); and a slotted conical nozzle (at 2) arranged on the lid (A), the conical nozzle (at 2) having an exit port (3) (see Figs. 1-5g), but fails to teach a plurality of ribs arranged on an interior surface.  

Freyer teaches a plurality of ribs (10) arranged on an interior surface (see Fig. 2, see Figs. 1-4, and see col. 2 lines 63-65).  Re Claim 5: Freyer teaches wherein each flexible petal of a plurality of flexible petals (2) includes a rib (10) on an interior surface (see Fig. 2).  Re Claim 6: Freyer teaches wherein ends of a plurality of ribs (10) are flush with an exit port or non-flush with the exit port (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Gordon with that of Freyer to increase/reinforce the grp strength of an opening structure so as to prevent fallback or slippage.  


Further Re Claims 2 and 14:
Gordon discloses wherein a plurality of slots of the conical nozzle (at 2) defines edges of a plurality of flexible petals (17) (see Figs. 5a, 5d, 5f).  

Further Re Claims 3, 9, and 15:
Gordon discloses wherein the conical nozzle (at 2) includes at least three flexible petals (17) (see Figs. 5a, 5d, 5f).  

Further Re Claims 4 and 16:
Gordon discloses wherein each slot of the plurality of slots of the conical nozzle (at 2) has parallel sides or non-parallel sides (see Figs. 5a, 5d, 5f).  

Re Claims 7, 10, and 11:
Gordon discloses a sheet dispenser lid comprising: a lid (A) attachable a container (7); and a conical nozzle (at 2) arranged on the lid (A), the conical nozzle (at 2) having an exit port (3) and a plurality of slots extending from the exit port (3) along sidewalls to form a plurality of flexible petals (17) (see Figs. 1-5g), but fails to teach a plurality of ribs arranged on interior surfaces of the plurality of petals.  

Freyer teaches a plurality of ribs (10) arranged on an interior surface of a plurality of petals (2) (see Fig. 2, see Figs. 1-4, and see col. 2 lines 63-65).  Re Claim 10: Freyer teaches wherein each flexible petal of a plurality of flexible petals (2) includes a rib (10) on an interior surface (see Fig. 2).  Re Claim 11: Freyer teaches wherein ends of a plurality of ribs (10) are flush with a central exit or non-flush with the exit port (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Gordon with that of Freyer to increase/reinforce the grp strength of an opening structure so as to prevent fallback or slippage.  

Further Re Claim 8:
Gordon discloses wherein the plurality of slots extends to a base (at 14) of the lid (A) (see Fig. 5a).  

Further Re Claim 12:
Gordon discloses wherein the exit port (3) of the conical nozzle (at 2) is round or non-round (see Figs. 1-5g).  

Re Claims 13 and 17:Gordon discloses a sheet dispenser comprising: a container (7) for housing a sheet material; a lid (A) attachable to the container (7); and a slotted conical nozzle (at 2) arranged on the lid (A), the conical nozzle (at 2) having an exit port (3) (see Figs. 1-5g), but fails to teach a plurality of ribs arranged on an interior surface.  

Freyer teaches a plurality of ribs (10) arranged on an interior surface (see Fig. 2, see Figs. 1-4, and see col. 2 lines 63-65).  Re Claim 5: Freyer teaches wherein each flexible petal of a plurality of flexible petals (2) includes a rib (10) on an interior surface (see Fig. 2).  Re Claim 6: Freyer teaches wherein ends of a plurality of ribs (10) are flush with an exit port or non-flush with the exit port (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Gordon with that of Freyer to increase/reinforce the grp strength of an opening structure so as to prevent fallback or slippage.  

Further Re Claim 18:
Gordon discloses wherein the sheet material is a perforated roll of sheet material (D) within the container (see Fig. 3).  

Further Re Claim 19:Gordon discloses wherein the perforated roll of sheet material (D) includes a core or does not include a core (see Fig. 3).  

Further Re Claim 20:
Gordon discloses wherein the sheet material is a perforated stack of sheets (4) (see Fig. 2a).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651